DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
This action is in response to the papers filed July 19, 2022.  Currently, claims 1-2, 6-8 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

Any objections and rejections not reiterated below are hereby withdrawn.

The 101 rejections have been withdrawn in view of the amendments to the claims to remove the judicial exception from Claim 1 and to require a treatment step for Claim 2.  



Priority
This application is a 371 of PCT/US17/43348, filed 7/21/2017, which claims benefit to US Provisional Application No 62/365,139 filed on 7/21/2016.
It is noted that the provisional application has been thoroughly reviewed and does not support the instant claims. The provisional application does not teach quantitating levels of isoforms and determining a ratio. The provisional also does not teach at least CLASP1 gene.
Accordingly, the instant claims benefit from the July 21, 2017 filing date of the PCT.

Drawings
The drawings filed on 1/17/2019 are acceptable.

Election/Restrictions
Applicant's election without traverse of the gene combination of MBNL2, MBLN1, SOS1, CLASP1, MAP3K4 and optionally INSR in the paper filed January 10, 2022 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.


Improper Markush Rejection
Claims 1-2, 6-8 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 2117.
Here each species is considered to be each mRNA.  The claim is directed to one or more mRNA from a list of 9 mRNA. 
Applicant elected a single combination for examination.  

    PNG
    media_image1.png
    143
    664
    media_image1.png
    Greyscale

The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequence. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the mRNA comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with disease. Accordingly, while the different markers are asserted to have the property of being associated with aberrant mRNA, they do not share a single structural similarity.
MPEP 2117 (II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with breast cancer.
MPEP 2117 (II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with the same disease.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
    To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Applicant may wish to limit their claim to the elected combination.  

Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 2, 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to methods which comprise identifying any isoform in any gene with a ratio of less than a reference ratio which possess the functionality of being associated with any disease associated with aberrant mRNA splicing.  
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
	In the case of the instant claims, the functionality of identifying isoforms diagnostic of a disease associated with aberrant mRNA splicing is a critical feature of the claimed methods.  The claims further require subjects with a ratio of less than the reference is identified as having the disease associated with aberrant mRNA splicing.  
The specification teaches identifying a limited number of isoforms associated with myotonic dystrophy type 1 (DM1).  However, it is not clear that all isoforms in all genes are associated with a disease.  Further, the claim requires subjects with a ratio of less than a reference ration have the disease associated with aberrant mRNA splicing.  	
The specification appears to only analyze the DM1 disease.  The specification illustrates in Figure 2A that different genes have different patterns of ratios associated with aberrant mRNA splicing.  The claim requires a subject who has a ratio that is less than the reference ratio has a disease associated with aberrant mRNA splicing.  According to Figure 2A, INSR, CLASP1, VPS39 and MAPT have a higher quantity of the aberrant mRNA in DM1 (i.e. a lower reference ratio).  Whereas, MBNL2, SOS1, MABNL1, MAP3K4, NFIX and NCOR2, have less mutant in DM1 (i.e. a higher reference ratio).   

    PNG
    media_image2.png
    624
    434
    media_image2.png
    Greyscale

Even more, for MAPT where two isoforms are illustrated, it is clear that the isoforms have different patterns.  Thus, not all isoforms in a single gene have the same pattern of ratio for determining disease.  
The specification does not describe a representative number of spliced isoforms in various mRNAs with a ratio less than a reference ratio that are associated with a representative number of diseases.  Given the guidance in the specification and what was taught in the art prior to the invention, the skilled artisan would be unable to predictably correlate aberrant mRNA splicing with any disease, simply based on the decreased ratio.   
Thus, considering the breadth of the isoforms and diseases required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. 

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of analyzing the quantity and ratio of isoforms in various genes, does not reasonably provide enablement for identifying subject who have ratios less than a reference ratio as having disease associated with aberrant mRNA splicing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
Claims 2, 6-8 are drawn to obtaining urine samples, quantifying isoforms, determining ratios and identifying subject who have ratios less than a reference ratio as having disease associated with aberrant mRNA splicing.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art

The prior art, namely UniProt teaches there are numerous isoforms of the claimed mRNAs. 

Gene Name
Number of Isoforms in UniProt  https://www.uniprot.org/uniprotkb/P06213/entry#sequences
INSR
2
MBNL2
3
CLASP1
5
MBNL1
7
MAP3K4
3
SOS1
2


Nazarenko et al.  (WO 2015082372, June 11, 2015) teaches a method for analyzing urine for extracellular RNA isoforms.  Specifically, Nazarenko teaches analyzing AGR2 isoforms (splice variants) in urine samples.  Nazarenko teaches variants of the AGR2 gene differ from the wild-type AGR2 gene either with complete exons or parts of some exons deleted (page 3, para 4).  Figure 5 illustrates the various variants.  Splice variants E, F, G and H are enriched in the exosomes isolated from urine for patients with prostate cancer (page 4, para 3).  Figure 3A provides AGR2 and all splice variants can serve as diagnostic markers allowing to differentiate between benign (BPH) and adenocarcinomas.  Nazarenko teaches statistical analysis revealed that the AGR2 mRNA levels correlate with tumor aggressiveness and allow discriminating between malign and benign tumors (page 15, para 4).  Nazarenko teaches comparing mRNA levels of AGR2 wt and variants C, E, F, G, H (page 15, para 4).  Figure 3A illustrates various splice variants are differentially correlated with disease.  For example, wild type in panel 1, there is a difference between BPH and low/high Gleason.  Splice variant C is only different for high Gleason.  And Splice variant G does not appear to differ between BPH, low and high. 
Antoury et al. (Nature Communications, Vol. 9, No. 3906, 2018), applicant’s own post filing date art demonstrates not all isoforms are associated with aberrant splicing diseases.  Figure 5 illustrates genes have different patterns of ratios.  It is clear that not all genes are similarly associated with all diseases, or show a decrease in ratios compared to a control reference.  Antoury teaches analyzing DM1, DM2 and DMD.  As seen in Figure 5C, DM2 and DMD did not differ from the control.  Figure 5F also shows that MAP3K4 is does not differ between controls and DM2.  The splicing pattern of INSR and MAP3K4 appears similar in the DM2 and UA groups (see page 6, col. 2).  Thus, there is no association between the quantity of the isoforms and two diseases. 


    PNG
    media_image3.png
    314
    700
    media_image3.png
    Greyscale



	Guidance  in the Specification.
	The specification provides no evidence that the broad scope of the claims are enabled.  The specification appears to only analyze the DM1 disease.  The specification illustrates in Figure 2A that different genes have different patterns of ratios associated with aberrant mRNA splicing.  The claim requires a subject who has a ratio that is less than the reference ratio has a disease associated with aberrant mRNA splicing.  According to Figure 2A, INSR, CLASP1, VPS39 and MAPT have a higher quantity of the aberrant mRNA in DM1 (i.e. a lower reference ratio).  Whereas, MBNL2, SOS1, MABNL1, MAP3K4, NFIX and NCOR2, have less mutant in DM1 (i.e. a higher reference ratio).   

    PNG
    media_image2.png
    624
    434
    media_image2.png
    Greyscale

The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to practice the claimed invention as broadly as claimed.  
The claims are broadly directed to detecting any isoform in any gene to detect any disease.  The claim merely requires subjects with a ratio of less than a reference ratio have the disease associated with aberrant mRNA splicing.  According to Figure 2A in the instant specification, INSR, CLASP1, VPS39 and MAPT have a higher quantity of the aberrant mRNA in DM1 (i.e. a lower reference ratio).  Whereas, MBNL2, SOS1, MABNL1, MAP3K4, NFIX and NCOR2, have less mutant in DM1 (i.e. a higher reference ratio).   
For illustration purposes, a subject who has a ratio of properly spliced isoforms to the mis-spliced isoforms that is less than the reference ratio is a subject who has a higher quantity of wild type than mutant. Specifically, 
A subject  WT: mutant   	1/10
A reference:  WT:  mutant   1/1  
	In the instant specification, INSR, CLASP1, VPS39 and MAPT have a higher quantity of the aberrant mRNA in DM1 (i.e. a lower reference ratio).  Thus, of the 10 genes studied in the instant specification less than half of the genes would identify a subject who has a ratio that is less than the reference ratio as having DM1 with any predictability.  Thus, even if the claims were limited to the disease DM1 (see Claim 7, for example), the skilled artisan would be required to perform unpredictable and undue experimentation to determine which isoforms in which genes would be associated with DM1.  
	The claims are further directed to detecting isoforms in the recited genes to be associated with any diseases associated with aberrant mRNA splicing.  The instant specification is limited to analysis of DM1.  The post filing date art analyzes DM1, DMD and DM2 and finds isoforms associated with DM1 are not predictably associated with other disease.  For example, INSR and MAP3K4 are not associated with DM2.  Moreover, the isoforms of INSR are not associated with DMD.  Therefore, it is unpredictable which isoforms are associated with which diseases.  The specification is limited to DM1 analysis.  The post filing date art demonstrates DM2 and DMD are not predictably associated.  It would be unpredictable LGMD1B, DCM, HGPS, FPLD2, ALS and SMA would be associated without further undue and unpredictable experimentation.  

The claims are broadly directed to analysis of any one of the isoforms in the mRNAs.  As noted above, some of the mRNAs have multiples isoforms.  For example MBNL1 has 7 isoforms.  The instant specification appears to be limited to analysis of a single isoform.  For MAPT where two isoforms are illustrated, it is clear that the isoforms have different patterns.  Nazarenko et al.  (WO 2015082372, June 11, 2015) Figure 3A illustrates various splice variants are differentially correlated with disease.  For example, wild type in panel 1, there is a difference between BPH and low/high Gleason.  Splice variant C is only different for high Gleason.  And Splice variant G does not appear to differ between BPH, low and high.  Thus, not all isoforms in a single gene have the same pattern of ratio for determining disease.  It would require further unpredictable and undue experimentation to analyze the wide range of isoforms within the scope of the claim to see if they are similarly associated with the respective diseases and whether the ratio is less than the reference ratio.  
This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires subjects with a ratio of less than a reference ratio have the disease associated with aberrant mRNA splicing.  A subject who has a ratio of properly spliced isoforms to the mis-spliced isoforms that is less than the reference ratio is a subject who has a higher quantity of wild type than mutant. Specifically, 
A subject  WT: mutant   	1/10
A reference:  WT:  mutant   1/1  
	In the instant specification, INSR, CLASP1, VPS39 and MAPT have a higher quantity of the aberrant mRNA in DM1 (i.e. a lower reference ratio).
	Claims 7-8 encompass genes which are demonstrated to have a ratio greater than the reference ratio.  These genes do not appear to be within the scope of Claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazarenko et al.  (WO 2015082372, June 11, 2015) in view of Zhao et al. (Cancer Research, Vol. 69, No. 19, October 2009, pages 7696-7703). 
Nazarenko teaches a method for analyzing urine for extracellular RNA isoforms.  Specifically, Nazarenko teaches analyzing AGR2 isoforms (splice variants) in urine samples.  Nazarenko teaches variants of the AGR2 gene differ from the wild-type AGR2 gene either with complete exons or parts of some exons deleted (page 3, para 4).  Figure 5 illustrates the various variants.  Splice variants E, F, G and H are enriched in the exosomes isolated from urine for patients with prostate cancer (page 4, para 3).  Figure 3A provides AGR2 and all splice variants can serve as diagnostic markers allowing to differentiate between benign (BPH) and adenocarcinomas.  Nazarenko teaches statistical analysis revealed that the AGR2 mRNA levels correlate with tumor aggressiveness and allow discriminating between malign and benign tumors (page 15, para 4).  Nazarenko teaches comparing mRNA levels of AGR2 wt and variants C, E, F, G, H (page 15, para 4).  Figure 3A illustrates various splice variants are differentially correlated with disease.  For example, wild type in panel 1, there is a difference between BPH and low/high Gleason.  Splice variant C is only different for high Gleason.  And Splice variant G does not appear to differ between BPH, low and high. 
Nazarenko does not teach administering an antisense treatment for prostate cancer to the subjects who have ratio less than the reference ratio.
However, Zhao teaches treating patients with prostate with antisense directed to AGR2.  Zhao specifically teaches siRNA targeting AGR2 knocked down AGR2 expression in prostate cancer cells by 10 fold (see Figure 4A)(page 7700, col. 1).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have treated patients identified as having prostate cancer with AGR2 siRNA antisense.  Nazarenko specifically teaches analyzing the splice variants of AGR2 to determine prostate cancer.  Once prostate cancer was determined in a subject, the ordinary artisan would have been motivated to have treated the subjects with prostate cancer with an antisense oligonucleotide.  

CORRESPONDENCE
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 12, 2022